12/07/2021



                                                                                           Case Number: DA 21-0557




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0557

ESTATE OF JAMES W. GROMILLER,
Acting through
Executrix NANCY NEWHAMS,

            Plaintiff and Appellee,
                                                     ORDER OF MEDIATOR APPOINTMENT
      vs.

ANDREW B. GROMILLER,

            Defendant and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Victor N. Bunitsky, Jr., whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this December 7, 2021.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Trent Morris Gardner, Amy Claire McNulty